DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 01 October 2021 and the amendments filed 24 August 2021 for the application filed 19 March 2019. Claims 9-12, 15, 17, 25-27, 30, and 31 are pending:
Claims 1-8, 13, 16, 18, 24, and 28 were previously canceled; 
Claims 14, 19-23, and 29 have been canceled;
Claim 9 has been amended; and
new Claims 30 and 31 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2017/035373 filed 29 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2016-193596 filed 30 September 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer


Response to Arguments
	Applicant’s arguments filed 24 August 2021 and 01 October 2021 have been fully considered.
	Applicant’s amendments to Claim 9 and arguments with respect to the rejection of Claim 9 under 35 USC 103 as obvious over UENO et al. (CA 2946527 A1) in view of CHANG et al. (US PGPub 2014/0083931 A1) have been fully considered and are persuasive. This rejection and subsequent dependent rejections have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made for Claim 9 under 35 USC 103 as obvious over UENO et al. (CA 2946527 A1) in view of CHANG et al. (US PGPub 2014/0083931 A1) and KANBARA et al. (US PGPub 2018/0022846 A1).
Applicant argues that UENO and CHANG singly and in combination fail to disclose an alkyl group having 2 to 10 carbon atoms at a side-chain terminal of the hydrophobic unit and fail to “disclose, teach or suggest the surprising results obtained by the Applicant” (pg. 4, bottom). Applicant further argues that the claimed separation membrane module suppresses adherence of platelets/proteins, has reduced deterioration, and can be used for blood purification (pg. 4-5); Applicant cites Examples 1-6 and Tables 1 and 2 as showing “a significant difference in properties between carboxylate ester units having two or more carbon atoms… and a vinyl acetate unit having one carbon atom” concluding that UENO and CHANG “fail to disclose, teach or suggest such a completely surprising result” (pg. 5, top).
The Examiner respectfully disagrees.
As admitted by the Applicant, hydrophobic units having an alkyl group having 2 to 20 carbon atoms at a side-chain terminal include a vinyl propionate unit and a vinyl pivalate unit (Specification, p0036); thus, because CHANG discloses these hydrophobic groups, the instantly claimed limitation of an alkyl group having 2 to 20 carbon atoms at a side-chain terminal of the hydrophobic unit is met (p0026, p0055). Because CHANG discloses the same claimed hydrophobic units, i.e., those having an alkyl group having 2 to 20 carbon atoms at a side-chain terminal, these argued surprising properties are necessarily met. The claiming of a new use, new function or unknown property In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433, CCPA 1977; MPEP §2112 I).
Further, Applicant argues that such a hydrophobic unit having an alkyl group with 2-20 carbon atoms at a side-chain terminal has “surprising” properties of suppressing platelet/protein adherence and reduced deterioration. However, such “surprising” properties are even disclosed by CHANG. The hydrophilic/hydrophobic copolymers of CHANG provide anti-biofouling properties (p0017-0018); therefore, one of ordinary skill in the art would wholly expect Applicant’s asserted “surprising” properties.
All other arguments have been indirectly addressed.

Claim Interpretation
	The claimed invention recites “vinyl propanoate”. Propanoate, having a molecular formula of C3H5O2, is considered synonymous and interchangeable with “propionate” in the context of polymer chemistry. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, 15, 17, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over UENO et al. (CA 2946527 A1; published 12 November 2015 with priority filing date of 08 May 2014) in view of CHANG et al. (US PGPub 2014/0083931 A1) and KANBARA et al. (US PGPub 2018/0022846 A1; PCT filed 19 February 2016, PCT publication date 17 August 2017).
	Regarding Claim 9, UENO discloses a hollow fiber membrane module comprising a hollow fiber membrane comprising a base hydrophobic polymer, e.g., a polysulfone-based polymer, mixed with two or more hydrophilic polymers (i.e., a separation membrane module including a separation membrane comprising a hydrophobic polymer, a hydrophilic polymer, and polymer A; p0027, p0068). During membrane formation, a copolymer having a higher adsorption equilibrium constant than the hydrophilic polymers is added to prepare a membrane with reduced elution (p0040, p0072); said copolymer includes a copolymer having hydrophilic and hydrophobic units (i.e., wherein the polymer A comprises a hydrophilic unit and a hydrophobic unit; p0041). Such a coating capably prevents the adhesion or activation of platelets when the membrane module is used in dialysis/blood treatment settings (p0050; p0056). UENO further discloses the hydrophilic unit of the copolymer coating includes vinylpyrrolidone (p0045-0046).
	UENO is deficient in disclosing an alkyl group having 2 to 20 carbon atoms at a side-chain terminal of the hydrophobic unit and that the hydrophobic unit is a vinyl propanoate unit, a vinyl butyrate unit, a vinyl pivalate unit, or a vinyl pentanoate unit.
	CHANG discloses an anti-biofouling membrane comprising an anti-biofouling copolymer on a filtering membrane; the anti-biofouling copolymer comprises hydrophobic and hydrophilic groups (p0017-0018). One preferred hydrophobic group includes linear alkyl monomer groups, including vinyl propionate and vinyl pivalate (i.e., the hydrophobic unit is a vinyl propanoate unit, a vinyl butyrate unit, a vinyl pivalate unit, or a vinyl pentanoate unit; p0026, p0055). As admitted by the Applicant, hydrophobic units having an alkyl group having 2 to 20 carbon an alkyl group having 2 to 20 carbon atoms at a side-chain terminal of the hydrophobic unit is met. Advantageously, such a copolymer with these hydrophobic polymers has excellent anti-biofouling capability, high stability, and increases filtering performance by maintaining membrane surfaces free from impurities, and can be applied to bodily fluid separations, including hemodialysis (p0134). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to substitute a 2 to 20 carbon atom alkyl group at a side-chain terminal (e.g., vinyl propionate and vinyl pivalate) of the hydrophobic unit as disclosed by CHANG in the hydrophilic/hydrophobic copolymer of the separation membrane taught by UENO.
	Modified UENO is deficient in explicitly disclosing the hydrophilic unit of the polymer A is an N-vinylacetamide derivative unit.
	KANBARA discloses a hydrophilizing agent to be added to a polymer to advantageously produce a porous polymer film having excellent water permeability and fouling resistance (p0028). Said hydrophilizing agent contains an amide-bond-containing polymerizable vinyl compound unit (p0045), including N-vinyl-2-pyrrolidone and N-methyl-N-vinylacetamide (p0056). Thus, the claimed limitation wherein the hydrophilic unit of the polymer A is an N-vinylacetamide derivative unit would be considered obvious to one of ordinary skill in the art at the time of the filing of the invention because the substitution of one known element for another, namely, the vinylacetamide disclosed by KANBARA for the vinylpyrrolidone disclosed by UENO, would have yielded predictable results, i.e., a polymer film having excellent water permeability and fouling resistance (MPEP §2143.01 B).
Regarding the retention rate limitation, Applicant has claimed a specific retention rate under given specific measurement conditions, i.e., “at 60 minutes after circulation start relative to an albumin sieving coefficient at 10 minutes after circulation start when 2 L of bovine blood containing 50 U/ml of heparin”. This indicates that the specific claimed retention rate is not merely a property of the membrane but is instead a measurement based on a method of use. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same Thorpe supra.
	Regarding Claim 10, modified UENO makes obvious the separation membrane module of Claim 9. UENO further discloses that the surface of the hollow fiber membrane in contact with blood components, e.g., platelets, when used as a hemofiltration device comprises a flexible layer having a thickness of 10 nm or more and 20 nm or less (p0050), which reads on the claimed range of a swelling layer having a thickness of 9 to 50 nm; this surface, which is also an inner surface of the hollow fiber membrane, has a blood compatibility level of 10 adhered platelets or less per 4.3×103 µm2 field (p0087), which reads on the claimed range of 10 adhered human platelets or less per 4.3×103 µm2.
	Furthermore, the limitation of the inner surface of the separation membrane having a range of adhered human platelets is directed toward an inherent property of the claimed separation membrane. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claims 11 and 17, modified UENO makes obvious the separation membrane module of Claims 9 and 10, respectively. UENO further discloses the hollow fiber membrane has an inner diameter of 100 µm or more and 250 µm or less (p0078), which reads on the claimed range of an inner diameter of 100 to 400 µm, and has a thickness of 20 µm or more and 50 µm or less (p0078), which reads on the claimed range of a membrane thickness of 10 to 60 µm.
	Regarding Claim 12, modified UENO makes obvious the separation membrane module of Claim 11. UENO further discloses the hollow fiber membrane has an effective inner surface area of 1.5 m2 (p0111), which reads on the claimed range of an inner surface area of 0.3 to 3.0 m2.
	Regarding Claims 15, 25, 26, and 27, modified UENO makes obvious the separation membrane module of Claims 9, 10, 11, and 12, respectively. UENO further discloses the hollow fiber membrane comprises a copolymer of a polysulfone-based polymer and a vinylpyrrolidone copolymer (i.e., wherein the hydrophobic polymer is a polysulfone-based polymer, and the hydrophilic polymer is polyvinylpyrrolidone; p0046).

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over UENO et al. (CA 2946527 A1; published 12 November 2015 with priority filing date of 08 May 2014) in view of CHANG et al. (US PGPub 2014/0083931 A1).
	Regarding Claim 9, UENO discloses a hollow fiber membrane module comprising a hollow fiber membrane comprising a base hydrophobic polymer, e.g., a polysulfone-based polymer, mixed with two or more hydrophilic polymers (i.e., a separation membrane module including a separation membrane comprising a hydrophobic polymer, a hydrophilic polymer, and polymer A; p0027, p0068). During membrane formation, a copolymer having a higher adsorption equilibrium constant than the hydrophilic polymers is added to prepare a membrane with reduced elution (p0040, p0072); said copolymer includes a copolymer having hydrophilic and hydrophobic units (i.e., wherein the polymer A comprises a hydrophilic unit and a hydrophobic unit; p0041). Such a coating capably prevents the adhesion or activation of platelets when the membrane module is used in dialysis/blood treatment settings (p0050; p0056). UENO further discloses the hydrophilic unit of the copolymer coating includes vinylpyrrolidone (i.e., the hydrophilic unit is a vinylpyrrolidone unit; p0045-0046).
	UENO is deficient in disclosing an alkyl group having 2 to 20 carbon atoms at a side-chain terminal of the hydrophobic unit and that the hydrophobic unit is a vinyl propanoate unit, or a vinyl pentanoate unit.
	CHANG discloses an anti-biofouling membrane comprising an anti-biofouling copolymer on a filtering membrane; the anti-biofouling copolymer comprises hydrophobic and hydrophilic groups (p0017-0018). One preferred hydrophobic group includes linear alkyl monomer groups, including vinyl propionate (i.e., the hydrophobic unit is a vinyl propanoate unit, or a vinyl pentanoate unit; p0026, p0055). As admitted by the Applicant, hydrophobic units having an alkyl group having 2 to 20 carbon atoms at a side-chain terminal include a vinyl propionate unit (Specification, p0036); thus, because CHANG discloses this hydrophobic group, the instantly claimed limitation of an alkyl group having 2 to 20 carbon atoms at a side-chain terminal of the hydrophobic unit is met. Advantageously, such a copolymer with these hydrophobic polymers has excellent anti-biofouling capability, high stability, and increases filtering performance by maintaining membrane surfaces free from impurities, and can be applied to bodily fluid separations, including hemodialysis (p0134). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to substitute a 2 to 20 carbon atom alkyl group at a side-chain terminal (e.g., 
Regarding the retention rate limitation, Applicant has claimed a specific retention rate under given specific measurement conditions, i.e., “at 60 minutes after circulation start relative to an albumin sieving coefficient at 10 minutes after circulation start when 2 L of bovine blood containing 50 U/ml of heparin”. This indicates that the specific claimed retention rate is not merely a property of the membrane but is instead a measurement based on a method of use. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). In view of this holding, as it applies to the instant limitation, the manner by which the retention rate is measured is considered to be product-by-process language: e.g., because it describes how said retention rate is measured. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe supra.
Regarding Claim 31, modified UENO makes obvious the separation membrane module of Claim 30. UENO further discloses that the proportion of the hydrophobic unit in the copolymer is 30 mol% or more and 70 mol% or less (p0044). This corresponds with the hydrophilic unit having a proportion ranging from 30 to 70 mol%, which overlaps with the claimed range of a mole fraction of the hydrophilic unit in the copolymer is 50 to 70% and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Further, UENO teaches that the proportion between the hydrophilic unit and the hydrophobic unit in the polymer can be optimized to balance between membrane efficiency and hydrophilicity (p0044); therefore, the claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one skilled in the art at the time of the invention.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777